Title: To Benjamin Franklin from Johann Rudolph Tschiffelÿ, 1 August 1778
From: Tschiffelÿ, Johann Rudolph
To: Franklin, Benjamin


Berne en Suisse ce ler d’Aout 1778
Daignes Monsieur permetre que mettant de coté vos eminentes dignites politiques, je ne m’addresse qu’au Philosophe, qu’au précieux ami de l’humanité.
La passion pour l’Agriculture m’a fait passer touts les moments de loisir a l’etudier et a la pratiquer. J’en ai fait renaitre le gout parmis mes concitoÿens, et puissament soutenu par plusieurs d’entre eux, nous osons croire que nos efforts ont contribué de quelque chose au bienêtre phisique de nos compatriotes. Vieux aujourdhui et ne pouvant plus prêcher d’exemple, mon plus grand desir aujourdhui seroit de rendre utiles le peu d’heures qui me restent au bonheur politique de la Societé.
A mes ÿeux rien n’ÿ contribuera plus efficacement, que de repandre aussi loin qu’il me sera possible les nouvelles constitutions des divers peuples dont Vous etes le Pere. Je viens d’en voir Monsieur une Collection partielle traduitte en françois par Mr. Regnier, qu’il a eu l’honeur de Vous dedier. En la lisant il m’a semblé qu’il n’avoit pas toujours sous les ÿeux son original, ou que du moins avec une organisation monarchique il n’a pas partout egalement saisi le sens d’un sistême entierement nouveau pour lui.

Je me propose de faire connoitre incessament ces belles Loix, non seulement a ma patrie mais a l’Allemagne et a l’Italie; la traduction pour ce dernier Paÿs se fera sous mes ÿeux, et l’allemande sera de ma main; Persone ne la feroit avec plus d’attention et plus de zêle.
J’ose donc Vous supplier Monsieur qu’en faveur de motif Vous voulies bien permettre a un de vos Secretaires, de me faire parvenir par la Messagerie touttes ces nouvelles constitutions en Anglois, soit imprimées soit exactement copiées, quel qu’en puisse etre le prix, au quel je ne m’arrêterai jamais. Cette faveur obtenue ajoutera a mon profond Respect pour votre personne la plus parfaite reconoissance. J’ai l’honeur d’etre a jamais avec la plus grande veneration Monsieur Votre tres humble et tres obeissant Serviteur
TschiffelÿSecretaire du Supreme Consistoire de la republique
 
Endorsed: Tschiffeley would translate American Constitutions
